Case 19-31485-sgj11 Doc 67 Filed 02/17/21              Entered 02/17/21 11:34:38         Page 1 of 21



                         UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


In re:                                                  §       Chapter 11
                                                        §
WEST HOUSTON MEMORY CARE, LLC                           §       Case No. 19-31485 -sgj-11
                                                        §
         Debtor.                                        §
                                                        §


    FOURTH APPLICATION OF SUSAN N. GOODMAN, PATIENT CARE
OMBUDSMAN, FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT
             OF EXPENSES FOR EFFORTS RELATED TO:
               WEST HOUSTON MEMORY CARE, LLC

NO HEARING WILL BE CONDUCTED UNLESS A WRITTEN RESPONSE IS FILED
WITH THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT 1100
COMMERCE STREET, DALLAS, TX 75242 BEFORE CLOSE OF BUSINESS ON
MARCH 15, 2021, WHICH IS AT LEAST 21 DAYS FROM THE DATE OF SERVICE
HEREOF.

ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK, AND A
COPY SHALL BE SERVED UPON THE PATIENT CARE OMBUDSMAN PRIOR TO
THE DATE AND TIME SET FORTH HEREIN. IF A RESPONSE IS FILED A
HEARING MAY BE HELD WITH NOTICE ONLY TO THE OBJECTING PARTY.

IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY REQUESTED, THE
RELIEF REQUESTED SHALL BE DEEMED TO BE UNOPPOSED, AND THE
COURT MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT OR THE
NOTICED ACTION MAY BE TAKEN.

TO THE HON. STACY G.C. JERNIGAN, UNITED STATES BANKRUPTCY JUDGE:

         Susan N. Goodman, the Patient Care Ombudsman (“PCO” or “Applicant”), files this

fourth fee application pursuant to 11 U.S.C. §§ 330(a) and 331, Federal Rule of Bankruptcy

Procedure 2016, and N.D. TX L.B.R. 2016-1(c) allowing and awarding compensation for services

provided on behalf of residents at Debtors West Houston Memory Care, LLC (“West Houston”).

         PCO’s Third Application of Susan N. Goodman, Patient Care Ombudsman, for Allowance of
Compensation and Reimbursement of Expenses for Efforts Related to: West Houston Memory Care, LLC
Case 19-31485-sgj11 Doc 67 Filed 02/17/21                Entered 02/17/21 11:34:38           Page 2 of 21




(“Third Application”) was filed on November 5, 2020 at Docket No. 29. The order awarding

compensation for the Third Application was filed on December 4, 2020 at Docket No. 40. Both the

Third Application and the associated Order are incorporated by reference herein.

        In PCO’s Third Application, an amount of $6,000.00 was budgeted for estimated

professional fees and expenses through the end of the anticipated appointment period. However, as

detailed in the Patient Care Ombudsman’s Ninth Interim Report for West Houston Location Only (Docket

No. 37 filed November 30,2020 and incorporated by reference herein), circumstances presented that

required additional follow-up and, ultimately, the appointment period was longer than anticipated in

PCO’s Third Application. Accordingly, PCO submits this Fourth Application of Susan N. Goodman,

Patient Care Ombudsman, for Allowance of Compensation and Reimbursement of Expenses for Efforts Related to:

West Houston Memory Care, LLC (the “Application”).

        The additional fees and expenses for the period of November 1, 2020 through January 31,

2021 (the “Application Period”) beyond the monies budgeted in the Third Application were

$3,712.72. While the additional monies are classified as professional fees, PCO’s expenses for this

period were $1,425.22, by category type as follows:

                                       Category            Amount

                                    Airfare             $1,227.96

                                    Car Rental          $95.26

                                    Hotel               $0.00

                                    Meals               $26.95

                                    Parking Fees        $19.45

                                    Postage             $55.60

                                    TOTAL               $1,425.22

        The total professional fees accumulated during the Application Period was $8,287.50.

Collectively fees and expenses totaled $9,712.72. This amount, reduced by the $6,000.00 budgeted
Case 19-31485-sgj11 Doc 67 Filed 02/17/21             Entered 02/17/21 11:34:38         Page 3 of 21




amount approved in the Third Fee Application, resulted in the overrun of $3,712.72 sought in this

Application (the “Award”). In support of this Application, PCO represents as follows:

                                     JURISDICTION AND VENUE

       1.      This Court has jurisdiction of this Chapter 11 proceeding pursuant to 28 U.S.C. §§

157 and 1334. This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       2.      Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The statutory predicates for the relief requested in this Application are Local Rule of

Bankruptcy Procedure 2016, Federal Rules of Bankruptcy Procedure Rule 2016, and Bankruptcy

Code §§ 105, 330 and 333.

                                          BACKGROUND

       4.      On May 2, 2019 (the “Petition Date”), The LaSalle Group, Inc. (“LaSalle”), and its

affiliates West Houston Memory Care, LLC; Cinco Ranch Memory Care, LLC; Pearland Memory

Care, LLC; and, Riverstone Memory Care, LLC (collectively, the “Debtors”), each filed for Chapter

11 bankruptcy protection pursuant to the United States Bankruptcy Code (the “Bankruptcy

Code”). These cases were initially jointly administered under case no. 19-31484, and later de-

consolidated pursuant to the court’s order at Docket No. 799 on October 15, 2020.

       5.      No trustee or examiner has been appointed in the above-captioned bankruptcy cases

pursuant to Section 1104 of the Bankruptcy Code.
       6.      Pursuant to the court’s May 15, 2019 Agreed Order Appointing a Patient Care Ombudsman

Pursuant to 11 U.S.C. § 333 [Docket No. 69], the United States Bankruptcy Trustee filed its Notice of

Appointment of Patient Care Ombudsman (“Appointment Notice”) on May 21, 2019 [Docket No. 86]

naming Susan N. Goodman as the PCO.

                            SUMMARY OF SERVICES PROVIDED

       7.      Given the concerns uncovered during PCO’s site visit immediately precedent to this

Application Period, PCO engaged in a follow-up site visit and remained regularly engaged with site

leadership and interested parties through the sale completion in late January. PCO had planned on a
second follow-up site visit, although COVID-19 concerns led to the facility closing to visitors in
Case 19-31485-sgj11 Doc 67 Filed 02/17/21                Entered 02/17/21 11:34:38           Page 4 of 21




January 2021. During the Application Period, PCO filed Patient Care Ombudsman’s Ninth Interim

Report for West Houston Location Only on November 30, 2020 at Docket No. 37 on the unconsolidated

docket.

          8.     PCO monitored docket pleadings and calendared hearings consistent with the level

of engagement appropriate to the PCO role to monitor for items having potential impact on

resident care.

          9.     In support of this Application, PCO submits fee summaries by month for the

Application Period along with detailed fee statements (invoices). These documents are attached

herein as Exhibits B and C, respectively.

                                    EVALUATION STANDARDS

          10.    United States Bankruptcy Code § 330(a)(3)-(4)(A) provides an analytical framework

to evaluate the reasonableness of professional fees and expenses. The court considers the nature,

extent, and value of the services rendered relative to: (1) the time spent, (2) the rates charged, (3)

whether the services were necessary or provided a benefit to the estate, (4) the time spent relative to

the complexity and nature of the task addressed, (5) whether the professional demonstrated skill and

expertise, (6) whether the professional fee is comparatively reasonable, and (7) whether the fee

avoids unnecessary duplication and/or waste. If the professional fee requested fails this analysis, the

court may reduce the amount of compensation awarded.
          11.    The Fifth Circuit has historically adopted a “lodestar” method for determining the

reasonableness of compensation under Bankruptcy Code §330. See In re Lawler, 807 F.2d 1207,

1211 (5th Cir. 1987) (the primary method used to determine a reasonable fee in bankruptcy is “equal

to the number of hours reasonably expended multiplied by the prevailing hourly rate in the

community for similar work”).

          12.    PCO’s activities all classify as general case administration under Section I (C) of the

Guidelines for Compensation and Reimbursement of Professionals in Chapter 11 Cases for the United States

Bankruptcy Court Northern District of Texas, Effective January 1, 2001.
Case 19-31485-sgj11 Doc 67 Filed 02/17/21             Entered 02/17/21 11:34:38          Page 5 of 21




       13.      PCO expended 22.1 hours engaged in activities associated with her role at this

location, including remote monitoring and one site visit, document preparation and guidance,

follow-up with site leadership, counsel, the United States Trustee, and, as appropriate, limited

monitoring of docket pleadings and calendaring for relevance to staffing and/or resident care.

       14.      PCO provided a vital and necessary service to residents cared for by the Debtors

during the reorganization process through effective and ongoing interaction and engagement that

added value through pro-active oversight and feedback. Accordingly, PCO requests that this Court

enter an order allowing full payment of PCO’s fees and expenses for this Application Period in the

total requested amount of $9,712.72, resulting in an additional $3,712.72 in professional fees over

that which was budgeted in the Third Fee Application.

       15.      The $375.00 hourly rate charged by PCO compares favorably to hourly rates charged

by other professionals in this field and is consistent with PCO’s health law practice fees. PCO has a

clinical, health care operations, and health law compliance background that allowed for thorough

PCO coverage without engagement of other professionals.

       16.      Applicant has not shared or agreed to share compensation or reimbursement

awarded in this case with any other person or entity. No agreement or understanding exists between

Applicant and any other person for a division of compensation. Applicant has not entered into any

agreement prohibited by U.S.C. Title 18 §155.
                                      RELIEF REQUESTED

       WHEREFORE, PCO respectfully requests that this court enter an order substantially in the

form attached herein as Exhibit D:

             a. approving Application Period fees and expenses totaling $9,712.72, resulting in

                $3,712.72 in additional professional fees above that which was budgeted in the Third

                Fee Application, as reasonable additional compensation for actual and necessary

                professional services rendered by the PCO for the benefit of the Debtors' West

                Houston location during the Application Period;
Case 19-31485-sgj11 Doc 67 Filed 02/17/21         Entered 02/17/21 11:34:38         Page 6 of 21




         b. authorizing and directing Debtors to pay the PCO professional fees of $3,712.72 in

            addition to the $37,533.88 that remains outstanding from PCO’s First Interim Fee

            Application Order [filed May 11, 2020 at Docket No. 674] and PCO’s Second

            Interim Fee Application Order [filed September 24, 2020 at Docket No. 790] (under

            consolidated Case No. 19-31484); and, PCO’s Third Fee Application Order [filed

            December 4, 2020 at Docket No. 40] (under Case No. 19-31485); and,

         c. granting such other and further relief as the court deems just and proper.



DATED: February 17, 2021                    By: /s/Susan N. Goodman, RN JD (TX Bar 24117585)
                                                   PIVOT HEALTH LAW, LLC
                                                   P.O. Box 69734
                                                   Oro Valley, Arizona 85737
                                                   Ph: (520) 744-7061
                                                   Fx: (520) 575-4075
                                                   sgoodman@pivothealthaz.com
                                                   Patient Care Ombudsman
Case 19-31485-sgj11 Doc 67 Filed 02/17/21               Entered 02/17/21 11:34:38           Page 7 of 21



                      STATEMENT OF CERTIFYING PROFESSIONAL

        The undersigned hereby certifies that I have prepared and read the foregoing Fourth
Application of Susan N. Goodman, Patient Care Ombudsman, for Allowance of Compensation and Reimbursement
of Expenses for Efforts Related to: West Houston Memory Care, LLC, and to the best of my knowledge,
information and belief, formed after reasonable inquiry, the compensation and expense
reimbursement requested (a) are in conformity with the Court’s Guidelines for Compensation and
Reimbursement of Professionals in Chapter 11 Cases, effective January 1, 2001, and (b) were billed at rates
in accordance with practices, no less favorable than those customarily employed by the Applicant,
and generally accepted by the Applicant’s clients.

DATED: February 17, 2021                         By: /s/Susan N. Goodman, RN JD (TX Bar 24117585)
                                                 Susan N. Goodman
                                                 Patient Care Ombudsman




                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing pleading was served upon the
parties listed on the current Limited-Service List via the Court’s electronic transmission facilities, on
this 17th day of February 2021. Furthermore, a true and complete copy of the foregoing pleading
was on the Debtors and the U.S. Trustee on this 17th day of February 2021. In addition, Exhibit A
to the foregoing pleading, the Fee Application Summary, was served upon the creditor matrix via
the Court’s electronic transmission facilities and/or United States Mail, First Class, on this 17th day
of February 2021 as attached herein.

                                                 /s/Susan N. Goodman, RN JD (TX Bar 24117585)
                                                 Susan N. Goodman
Case 19-31485-sgj11 Doc 67 Filed 02/17/21         Entered 02/17/21 11:34:38       Page 8 of 21



                                      EXHIBIT A
                          PCO’s Fourth Fee Application Summary

Case No:      19-31485-sgj-11

Case Name:    WEST HOUSTON MEMORY CARE, LLC

   I.      CLIENTS – Debtor West Houston Memory Care, LLC

    II.     REQUESTING APPLICANT – Susan N. Goodman
 Applicant/Capacity:            Patient Care Ombudsman
 Time Period:                   November 1, 2020 through January 31, 2021
 Bankruptcy Petition Date:      May 2, 2019
 Date PCO Appointment:          May 21, 2019
 Case Status:                   Sale completion January 26, 2021 and follow-up closure
 Amount Requested:              $3,712.72 more than previously budgeted and awarded
                                $6,000.00 amount in PCO’s Third Fee Application.
 Amount Previously Paid:        $0.00
 Amount in Trust:               $0.00
 Amount to prepare, file, serve $802.80 included in this Application for fees and expenses.
 supplemental fee application:
 Expense Detail:                Airfare: $1,227.96; Car Rental: $95.26; Meals: $26.95; Parking
                                Fees/Tolls: $19.45; and, Postage: $55.60
 Retainer:                      None
 Hourly Rates:                  PCO - $375.00/hour
 Hours This Application:        PCO: 22.1 (hrs billed in 0.1 minimum fee increments)
 Activity Classification:       General Case Administration
 Accomplishments:               remote monitoring and follow-up; one interim report; one site
                                visit
 Other similarly situated case  Harney Partners, Donlin Recano.
 professionals:
 Explanation for amount of fees PCO believes total billed amounts were within budgeted dollars.
 if more than budget:           Certainly, PCO believes she has engaged every available strategy
                                to reduce PCO cost burden to the Debtors’ Estate

DATED: February 17, 2021                    By: /s/Susan N. Goodman, RN JD (TX Bar 24117585)
                                            Susan N. Goodman
                                            Patient Care Ombudsman
Case 19-31485-sgj11 Doc 67 Filed 02/17/21                        Entered 02/17/21 11:34:38               Page 9 of 21




                                                     EXHIBIT B
                                           Fee Statement Summary

                           Case Name: The LaSalle Group, Inc. (West Houston)
                                   Case No: ND TX DAL 19-31485
                                      11/1/2020 to 1/31/2021



                                            Cumulative Totals to Date
            FEES BILLED        COSTS BILLED             HOLDBACK              FEES PAID          COSTS PAID
                 $71,362.50              $6,069.08                 $0.00           $33,491.25            $2,693.73

    Date:                            17-Feb-21          Objection Deadline:                     15-Mar-21

                                                                HOURS
   MO/YR                PROFESSIONAL                 RATE/HR    BILLED        TOTAL        HOLDBACK         AMT DUE
      Nov-20          SUSAN N. GOODMAN                $375.00        6.8       $2,550.00         $0.00        $2,550.00
      Dec-20          SUSAN N. GOODMAN                $375.00       11.5       $4,312.50         $0.00        $4,312.50
       Jan-21         SUSAN N. GOODMAN                $375.00        3.8       $1,425.00         $0.00        $1,425.00



                            TOTAL FEES                                         $8,287.50         $0.00         $8,287.50

                        TOTAL COSTS                                            $1,425.22         $0.00         $1,425.22
                 Budgeted in 3d Fee App                                        $6,000.00                       $6,000.00

                          AMOUNT OWING                                         $3,712.72         $0.00         $3,712.72
     Case 19-31485-sgj11 Doc 67 Filed 02/17/21                    Entered 02/17/21 11:34:38          Page 10 of 21

                        Pivot Health Law, LLC
                        P.O. Box 69734
                                                                                                            Invoice
                        Oro Valley, AZ 85737

                                                                                               Invoice #: 1140
                                                 EXHIBIT C - ITEMIZED INVOICES
                                                                                            Invoice Date: 12/1/2020

                                                                                         Period: November 1 - 30, 2020
             Bill To:
             The LaSalle Group, Inc.
             d/b/a Autumn Leaves
             ND TX DAL
             19-31484




     Date                              Description                      Hours/Qty             Rate             Amount
11/2/2020          Call Ex COO re site visit concerns (.3); UST                   0.8             375.00           300.00
                   update (.3); EML msgs from UST and AG (.2)
11/3/2020          EMLs from AG and HHS; call with HHS with                       0.5             375.00           187.50
                   follow up with AG re email summary provided
                   to UST and recommend follow-up and timing
                   (.7 total time, reduced to .3); update to debtor
                   counsel (.4 - reduced to .2)
11/4/2020          Review staffing plan for November 2020                         0.2             375.00            75.00
11/5/2020          prepare and file notice of appearance in                       0.8             375.00           300.00
                   deconsolidated West Hou case (.3); additional
                   edits to 3d fee application, file, serve (.5)
11/6/2020          EML exchanges ED re follow up call staffing                    0.1             375.00            37.50
11/16/2020         Draft, file, and serve 2015.1 9th notice; EML to               0.3             375.00           112.50
                   ED re follow-up call
11/17/2020         EML exchange with AG office and HHS re                         0.1             375.00             37.50
                   update
11/18/2020         follow up call with ED re staffing and current                 0.6             375.00           225.00
                   state
11/27/2020         Review notes and begin drafting 9th PCO                        1.5             375.00           562.50
                   report
11/29/2020         Draft certificate of no objections 3d fee app                  0.3             375.00           112.50
11/30/2020         EML/txt ED re staffing sheet review; review                    1.6             375.00           600.00
                   sheets (.3); MOR OCT [DE 35] review
                   consistent w/ role (.1); finish report drafting/to
                   ED for approval/final edits (.4); finalize/file
                   CONO and order (.1) and 9th report (.5);
                   revised 2015.1 resident posting to ED (.2)
                   thank you (.1 NC)
                   Professional Fee Subtotal                                                                     2,550.00

11/5/2020          LaSalle West HOU additional postage 3d fee                                        0.60                0.60
11/6/2020          LaSalle POSTAGE Mail 3d Fee App Chambers                                          2.20                2.20
11/17/2020         LaSalle SV6 Parking Fees/Tolls - Toll Road                                        7.45                7.45
                   Charges

                                                                                 Total

                                                                                 Payments/Credits

                                                                                 Balance Due


                                                            Page 1
Case 19-31485-sgj11 Doc 67 Filed 02/17/21          Entered 02/17/21 11:34:38      Page 11 of 21

                  Pivot Health Law, LLC
                  P.O. Box 69734
                                                                                         Invoice
                  Oro Valley, AZ 85737

                                                                            Invoice #: 1140
                                                                         Invoice Date: 12/1/2020


       Bill To:                                                         Period: November 1 - 30, 2020

       The LaSalle Group, Inc.
       d/b/a Autumn Leaves
       ND TX DAL
       19-31484




Date                             Description            Hours/Qty          Rate             Amount
             Total Reimbursable Expenses                                                          10.25




                                                                Total                      $2,560.25

                                                                Payments/Credits                 $0.00

                                                                Balance Due                $2,560.25


                                               Page 2
     Case 19-31485-sgj11 Doc 67 Filed 02/17/21                     Entered 02/17/21 11:34:38         Page 12 of 21

                        Pivot Health Law, LLC
                        P.O. Box 69734
                                                                                                           Invoice
                        Oro Valley, AZ 85737

                                                                                               Invoice #: 1144
                                                                                            Invoice Date: 1/4/2021

                                                                                          Period: December 1 - 31, 2020
             Bill To:
             The LaSalle Group, Inc.
             d/b/a Autumn Leaves
             ND TX DAL
             19-31484




     Date                              Description                        Hours/Qty           Rate             Amount
12/1/2020          Docket monitoring and follow-up consistent                     0.4             375.00           150.00
                   with case role (DE 38, 39) (.2); prepare Exhib B
                   November (.2)
12/12/2020         check in text exchanges with ED over weekend                   0.1             375.00             37.50
                   re staffing and current state
12/20/2020         SV #7 West HOU: 1/2 rate travel TUS to PHX                         7           375.00          2,625.00
                   (auto) .7; 1/2 rate travel PHX to HOU 1.3; site
                   visit - 2.5 hr; 1/2 travel HOU to location (to and
                   from) .5; 1/2 rate travel HOU to PHX (flight) and
                   PHX to TUS (auto) 2.0 (all travel times already
                   cut in half)
12/21/2020         follow up calls/EMLs to site visit concerns:                   1.5             375.00           562.50
                   debtor counsel (.3); HHS (.3); EMLs to ED and
                   cc AG (.3); EMLs with proposed purchasers
                   (.2); call with facilities (.3); notice updates from
                   docket (.1)
12/22/2020         Follow up with ED (.1); follow up DE 52 NOA                    2.1             375.00           787.50
                   (.1); call with ops for buyer (1.4); hearing
                   attendance r/t sale motion (1.1 total time; other
                   cases on docket - so bill .5)
12/28/2020         MOR review at a level consistent with case role                0.1             375.00            37.50
12/30/2020         follow up call with ED and EML follow up with                  0.3             375.00           112.50
                   buyer (food service; resident heat)
                   Professional Fee Subtotal                                                                     4,312.50

12/16/2020         WEST HOU AIRFARE SV7                                                           613.98           613.98
12/16/2020         WEST HOU AIRFARE SV7                                                           613.98           613.98
12/20/2020         West HOU SV7 CAR RENTAL                                                         95.26            95.26
12/20/2020         West HOU PARKING FEES/TOLLS SV7                                                 12.00            12.00
12/20/2020         West HOU SV7 MEALS HOU                                                           5.81             5.81
12/20/2020         West HOU SV7 MEALS                                                              13.71            13.71
12/20/2020         West HOU SV7 MEALS                                                               7.43             7.43
                   Total Reimbursable Expenses                                                                   1,362.17


                                                                                 Total                        $5,674.67

                                                                                 Payments/Credits                  $0.00

                                                                                 Balance Due                  $5,674.67
     Case 19-31485-sgj11 Doc 67 Filed 02/17/21                Entered 02/17/21 11:34:38        Page 13 of 21

                       Pivot Health Law, LLC
                       P.O. Box 69734
                                                                                                       Invoice
                       Oro Valley, AZ 85737

                                                                                         Invoice #: 1146
                                                                                      Invoice Date: 2/2/2021


            Bill To:                                                                Period: January 1 - 31, 2021

            The LaSalle Group, Inc.
            d/b/a Autumn Leaves
            ND TX DAL
            19-31484




     Date                             Description                   Hours/Qty           Rate             Amount
1/4/2021          Prepare Dec Exhib B                                       0.2             375.00             75.00
1/22/2021         Check in call with ED (.6); EML exchg follow up           0.8             375.00            300.00
                  with buyer (.2)
1/25/2021         draft, file, and serve 10th 2015.1                        0.3             375.00            112.50
1/27/2021         Updates to notice documents, e-mail lists                 0.1             375.00             37.50
1/29/2021         EML/TXT exchanges regarding sale closure                  0.4             375.00            150.00
                  and follow up relative to docket notice (buyer,
                  ED, debtor counsel, UST)
1/29/2021         Application addendum for supplemental fee                     2           375.00            750.00
                  approval
                  Professional fee subtotal                                                                 1,425.00
1/29/2021         Postage to notice 3d fee app supplement                                      52.80           52.80




                                                                           Total                        $1,477.80

                                                                           Payments/Credits                   $0.00

                                                                           Balance Due                  $1,477.80
Case 19-31485-sgj11 Doc 67 Filed 02/17/21              Entered 02/17/21 11:34:38           Page 14 of 21



                                            EXHIBIT D
                                       Proposed Form of Order




                         UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

In re:                                                   §        Chapter 11
                                                         §
WEST HOUSTON MEMORY CARE, LLC                            §        Case No. 19-31485 -sgj-11
                                                         §
         Debtor.                                         §
                                                         §



     ORDER APPROVING FOURTH APPLICATION OF SUSAN N. GOODMAN,
   PATIENT CARE OMBUDSMAN, FOR ALLOWANCE OF COMPENSATION AND
     REIMBURSEMENT OF EXPENSES FOR EFFORTS RELATED TO: WEST
                    HOUSTON MEMORY CARE, LLC

         The Court having considered the Fourth Application of Susan N. Goodman, Patient Care

Ombudsman, for Allowance of Compensation and Reimbursement of Expenses for Efforts Related to: West

Houston Memory Care, LLC (the “Application”) for the period November 1, 2020 through January

31, 2021 (the “Application Period”); and it appearing to the Court that (a) the compensation and

expense reimbursement sought are reasonable and necessary; (b) notice of the Application was
sufficient, appropriate, and in accordance with the Local Bankruptcy Rules of this District and the
Case 19-31485-sgj11 Doc 67 Filed 02/17/21             Entered 02/17/21 11:34:38      Page 15 of 21




Federal Rules of Bankruptcy Procedure; (c) no objections or responsive pleadings have been filed;

and, (d) good cause exits to grant the Application;

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

       1.      The Application is APPROVED.

       2.      The PCO is awarded, on a final basis, monies to cover additional compensation in

the amount of $3,712.72, in addition to the $6,000.00 of previously budgeted monies included in the

Third Fee Application Order filed December 4, 2020 at Docket No. 40 since fees totaling $8,287.50

and expenses totaling $1,425.22 accrued during the Application Period.

       3.      The Debtors, or other party on their behalf, are authorized to pay the Award in

addition unpaid remaining approved fees and expenses from previous fee orders.

                                      ##END OF ORDER##

SUBMITTED BY:


 /s/Susan N. Goodman, RN JD (TX Bar 24117585)
PIVOT HEALTH LAW, LLC
P.O. Box 69734
Oro Valley, Arizona 85737
Ph: (520) 744-7061
Fx: (520) 575-4075
sgoodman@pivothealthaz.com
Patient Care Ombudsman
EXHIBIT E Case  19-31485-sgj11
          - SERVICE LIST            Doc 67 Filed 02/17/21      Entered 02/17/21 11:34:38       Page 16 of 21
              Vickie Driver                           Crissie Stephenson                      Meredyth Kippes
            Crowe & Dunlevy                            Crowe & Dunlevy                      The US Trustee's Office
      2525 McKinnon St, Ste 425                   2525 McKinnon St, Ste 425             1100 Commerce Street, Rm 976
             Dallas TX 75201                            Dallas TX 75201                        Dallas TX 75242
   vickie.driver@crowedunlevy.com          crissie.stephenson@crowedunlevy.com           meredyth.a.kippes@usdoj.gov

            Stephen Lemmon                              Rhonda Mates                            Mike Massad
Streusand Landon Ozburn & Lemmon LLP      Streusand Landon Ozburn & Lemmon LLP                   Winstead PC
    1801 S. MoPac Exprswy, Suite 320          1801 S. MoPac Exprswy, Suite 320              2728 N Harwood Street
             Austin TX 78746                           Austin TX 78746                         Dallas TX 75201
          lemmon@slollp.com                           mates@slollp.com                     mmassad@winstead.com

             Jason Enright                               Cliff Wade                             Garrett Roberts
             Winstead PC                                  MBL Law                                   MBL Law
       2728 N Harwood Street                  17330 Preston Road, Suite 160B            17330 Preston Road, Suite 160B
           Dallas TX 75201                             Dallas TX 75252                          Dallas TX 75252
       jenright@winstead.com                     cliff.wade@mbl-law.com                  garrett.roberts@mbl-law.com

             Laurie Spindler                            Jeff C. Wisler                     Katharine Battaia Clark
Linebarger Goggan Blair & Sampson, LLP            1201 N Market St, 20th Flr                  Hedrick Kring PLLC
   2777 N Stemmons Fwy, Suite 1000                 Wilmington, DE 19801                  1700 Pacific Ave, Suite 4650
            Dallas TX 75207                 jwisler@connollygallagher.comgree                  Dallas TX 75201
   dallas.bankruptcy@publicans.com                                                        kclark@hedrickkring.com

           ShaQaz Wilder                              Aracelis Ruffolo                         Vilora L. Williams
        200 E 5th Ave, Ste 123                     38W401 Sidney Court                       2636 Glenmore Drive
         Naperville IL 60563                        St. Charles IL 60175                      Mesquite TX 75150
        shaqazw@gmail.com                           alice@ruffolo.com                      vlwilliams10@yahoo.com


          Melissa Hayward                            Sharon Beausoleil                          Donna Webb
        Hayward & Assoc LLC                  Foley Gardere Foley & Lardner LLP                   Asst US Atty
    10501 N Central Expy, Ste 106                 1000 Louisiana, Ste 2000                1100 Commerce St, Ste 300
          Dallas TX 75231                            Houston TX 77002                          Dallas TX 75242
    mhayward@haywardfirm.com                       sbeausoleil@foley.com                   donna.webb@usdoj.gov

            Russell W Mills                           Mia D'Andrea                               Liz Boydston
      Bell Nunnally & Martin LLP                  Chipman & Cutler LLP                             Polsinelli
       2323 Ross Ave, Ste 1900                      111 W Monroe St                         1717 Main St, Ste 2800
            Dallas TX 75201                         Chicago IL 60603                           Dallas TX 75201
       rmills@bellnunnally.com                   dandrea@chapman.com                      lboydston@polsinelli.com

            Jason Rodriguez                            Owen Sonik                             Curtis McCreight
        Higier Allen & Lautin PC           Perdue Brandon Fielder Collins & Mott            Hoover Slovacek LLP
     2711 N Haskell Ave, Ste 2400               1235 N Loop West, Ste 600          5051 Westheimer, Ste 1200 Galleria Tower
            Dallas TX 75204                         Houston TX 77008                         Houston TX 77056
      jrodriguez@higierallen.com                   osonik@pbfcm.com                    mccreight@hooverslovacek.com

             John Dillman                            Michael Cooley                           Keith M Aurzada
Linebarger Goggan Blair & Sampson, LLP               Reed Smith LLP                            Reed Smith LLP
             PO Box 3064                        2501 N Harwood, Ste 1700                  2501 N Harwood, Ste 1700
           Houston TX 77253                          Dallas TX 75201                           Dallas TX 75201
  houston_bankruptcy@publicans.com              mpcooley@reedsmith.com                    kaurzada@reedsmith.com

           Lindsey L Robin                              Brian Smith                              Robert Jones
           Reed Smith LLP                          Holland & Knight LLP                      Holland & Knight LLP
      2501 N Harwood, Ste 1700                   200 Crescent Ct, Ste 1600                 200 Crescent Ct, Ste 1600
           Dallas TX 75201                           Dallas TX 75201                            Dallas TX 75201
       lrobin@reedsmith.com                      brian.smith@hklaw.com                     robert.jones@hklaw.com
        Case 19-31485-sgj11 Doc 67 Filed 02/17/21         Entered 02/17/21 11:34:38   Page 17 of 21
         Kenneth Johnston                      George Barber                            Sean Affleck
        Johnston Pratt PLLC                  Johnston Pratt PLLC                     Johnston Pratt PLLC
       1717 Main St, Ste 3000              1717 Main St, Ste 3000                  1717 Main St, Ste 3000
          Dallas TX 75201                      Dallas TX 75201                         Dallas TX 75201
   kjohnston@johnstonpratt.com           gbarber@johnstonpratt.com              saffleck@johnstonpratt.com

          David Campbell                       Kimberly Annello                          Eli Pierce
       Underwood Perkins PC                 Underwood Perkins PC                   Underwood Perkins PC
       5420 LBJ Fwy, Ste 1900               5420 LBJ Fwy, Ste 1900                 5420 LBJ Fwy, Ste 1900
          Dallas TX 75240                       Dallas TX 75240                       Dallas TX 75240
      dcampbell@uplawtx.com                 kannello@uplawtx.com                   epierce@uplawtx.com

               Rick Rein                        John Guzzardo                     Leann Opotowsky Moses
       Horwood Marcus Berk                   Horwood Marcus Berk                    Carven Darden, et al
     500 W Madison St, Ste 3700           500 W Madison St, Ste 3700             1100 Poydras St, Ste 3100
           Chicago IL 60661                    Chicago IL 60661                    New Orleans LA 70163
         rrein@hmblaw.com                  jguzzardo@hmblaw.com                  moses@carverdarden.com

           Mark Petrocchi                       Trey Mansour                          Savanna Barlow
      Griffith Jay & Michel LLP                   Polsinelli                             Polsinelli
       2200 Forest Park Blvd              2950 N Harwood, Ste 2100               2950 N Harwood, Ste 2100
       Fort Worth TX 76110                     Dallas TX 75201                        Dallas TX 75201
      mpetrocchi@lawgjm.com               tmonsour@polsinelli.com                 sbarlow@polsinelli.com

           David Gordon                           Jeff Prostok                          Lynda Lankford
             Polsinelli                      Forshey & Prostok LLP                  Forshey & Prostok LLP
 1201 W Peachtree St NW, Ste 1100            777 Main St, Ste 1290                  777 Main St, Ste 1290
         Atlanta GA 30309                      Ft Worth TX 76102                      Ft Worth TX 76102
      dgordon@polsinelli.com             jprostok@forsheyprostok.com           llankford@forsheyprostok.com

      Bonnie Hochman Rothell                   Jessica Rodriguez                       John P Lewis Jr
      Morris Manning & Martin              Morris Manning & Martin                  1412 Main St, Ste 210
      1401 Eye St NW, Ste 600               1401 Eye St NW, Ste 600                   Dallas TX 75202
       Washington DC 20005                   Washington DC 20005                 jplewisjr@mindspring.com
      bhrothell@mmmlaw.com                jrodriguez@mmmlaw.com

            Eboney Cobb                        J Mark Chevallier                      Gustaf Andreasen
Perdue Brandon Fielder Collins & Mott   McGuire Craddock & Strother PC                Howard & Howard
      500 E Border St, Ste 640           500 N. Akard Street, Ste 2200                  450 W 4th St
         Arlington TX 76010                     Dallas TX 75201                      Royal Oak MI 48067
         ecobb@pbfcm.com                  mchevallier@mcslaw.com             gandreasen@howardandhoward.com

            William Hoch III                    John Mark Stern                           Casey Roy
           Crowe & Dunlevy               TX Atty Gen - BK & Collections         TX Atty Gen - BK & Collections
    324 N Robinson Ave, Ste 100                  PO Box 12548                      PO Box 12548 - MC 008
       Oklahoma City OK 73102                   Austin TX 78711                        Austin TX 78711
    will.hoch@crowedunlevy.com             bk-jstern@oag.texas.gov                casey.roy@oag.state.tx.us

          Deborah Perry                          Trinitee G Green                     Vincent Slusher
    Munsch Hardt Kopf & Harr PC         Bryan Cave Leighton Paisner LLP          Drinker Biddle & Reath LLP
     500 N Akard St, Ste 3800                161 N Clark St, Ste 4300             1717 Main St, Ste 5400
         Dallas TX 75201                         Chicago IL 60601                     Dallas TX 75201
       dperry@munsch.com                  trinitee.green@bclplaw.com              vince.slusher@dbr.com

            James Millar                         Stacy Lutkus                          Pasha Vaziri
     Drinker Biddle & Reath LLP           Drinker Biddle & Reath LLP                  Vaziri Law LLC
    1177 Ave of Americas, 41st Fl            321 Great Oaks Blvd               111 W Washington St, Ste 1500
         New York NY 10036                     Albany NY 12203                       Chicago IL 60602
       james.millar@dbr.com                 stacy.lutkus@dbr.com                    pvaziri@vaziri.law
     Case 19-31485-sgj11 Doc 67 Filed 02/17/21      Entered 02/17/21 11:34:38    Page 18 of 21
       Green Bank NA                    First National Bank                        Mazan Sbaiti
    206 E 9th St STE 1300              1540 E Southlake Blvd                   Origin BankCorps Inc
    Austin TX 78701-4411                Southlake TX 76092                     1201 Elm St STE 4010
                                                                                 Dallas TX 75270
                                                                         Returned undeliverable 5 11 2020

   American National Bank               Bank of the Ozarks                        Brand Bank
         PO Box 40                         625 Court St                           PO Box 1110
     Terrell TX 75160                  Clearwater FL 33756                   Lawrenceville GA 30046



       Renasant Bank                   Citizens Security Bank             1st Secure Bank of Sugar Grove
3328 Peachtree Rd NE, STE 400            14821 S Memorial                670 N Sugar Frobe Pkwy Route 47
      Atlanta GA 30326                     Bixby OK 74008                           PO Box 350
                                                                               Sugar Grove IL 60554


         Frost Bank                    Great Southern Bank                      Lancaster Pollard
  2950 N Harwood Floor 11            8201 Preston Rd, STE 305                65 E State St, 16th Floor
      Dallas TX 75201                    Dallas TX 75225                      Columbus OH 43215



      PlainsCapital Bank                HealthCare Trust Inc                      Prosperity Bank
        PO Box 93600                       405 Park Ave                          2201 S Broadway
      Lubbock TX 79493                  New York NY 10022                       Edmond OK 73013
                                      Returned undeliverable


        Simmons Bank                    Texas Capital Bank                      Matthew T Ferris
         PO Box 7009                2350 Lakeside Blvd, STE 800              Haynes and Boone LLP
     Pine Bluff AR 71611               Richardson TX 75082                  2323 Victory Ave, STE 700
                                                                              Dallas TX 75219-7672


        Ashley Moody                         Chris Carr                           Kwame Raoul
       The Capitol PL-01               40 Capital Square SW                 James R Thompson Center
  Tallahassee FL 32399-1050           Atlanta GA 30334-1300                    100 W Randolph St
                                                                                Chicago IL 60601


       Derek Schmitt                        Eric Schmitt                           Mike Hunter
 120 SW 10th Ave, 2nd Floor            Supreme Court Bldg                         313 NE 21st St
   Topeka KS 66612-1597                    207 W High St                     Oklahoma City OK 73105
                                     Jefferson City MO 65101


       Alan Wilson                         Ken Paxton                               Josh Kaul
Rembert C Dennis Office Bldg              300 W 15th St                       114 East State Capitol
 1000 Assembly St, RM 519                Austin TX 78701                     Madison WI 53707-7857
  Columbia SC 29211-1549


          Josh Stein                   A Place for Mom Inc                         CARINGCOM
       Dept of Justice                   PO Box 913241                             PO Box 7689
         PO Box 629                   Denver CO 80291-3241                 San Francisco CA 94120-7689
   Raleigh NC 27602-0629
         Case 19-31485-sgj11 Doc 67 Filed 02/17/21        Entered 02/17/21 11:34:38     Page 19 of 21
         CFP Fire Protection                Clifton Larson Allen LLP                  COINMACH Corp
     153 Technology Dr, STE 200                  PO Box 679334                          PO Box 27288
          Irvine CA 92618                    Dallas TX 75267-9334                  New York NY 10087-7288



            ILLUSTRATUS                         Juan Escamilla                         McKesson Corp
           8455 Lenexa Dr                      DBA Escamilla Co                   McKesson Medical-Surgical
          Lenexa KS 66214                     15420 W Hardy Rd                         PO Box 204786
                                              Houston TX 77060                      Dallas TX 75320-4786


  Medline Industries Inc, Dept 1080      OMNICARE Inc, Dept 781668                         On Shift Inc
           PO Box 121080                       PO Box 78000                              PO Box 207856
       Dallas TX 75312-1080                Detroit MI 48278-1668                      Dallas TX 75320-7856



             Kelly Barker                           Ryan LLC                      Staples Business Advantage
          REACHLOCAL INC                        PO Box 848351                           PO Box 660409
      6111 Plano Pkwy STE 1000               Dallas TX 75284-8351                    Dallas TX 75266-0409
           Plano TX 75093


     Staples Technology Solutions             Westfield Banks FSB                         Yardi Systems
             PO Box 95230                          PO Box 668                             PO Box 82572
        Chicago IL 60694-5230           Westfield Center OH 44251-0668                Goleta CA 93118-2572



Cinco Landscape Maintenance Assoc Inc        A Place for Mom Inc                          Brusniak PLLC
    Principal Mgmt Group Houston               PO Box 913241                             PO Box 802882
              PO Box 3157                   Denver CO 80291-3241                      Dallas TX 75380-2882
        Houston TX 77253-3157


            CARINGCOM                        Certified SVC Center                     CFP Fire Protection
            PO Box 7689                       813 S Eastman Rd                    153 Technology Dr, STE 200
    San Francisco CA 94120-7689              Longview TX 75602                         Irvine CA 92618



             Stericycle Inc                          Sysco                 Cushman and Wakefield of Connecticut Inc
             PO Box 6575                       PO Box 560700                   One Meadowlands Plaza 7th Floor
     Carol Stream IL 60197-6575            Lewisville TX 75056-0700               East Rutherford NJ 07073



 Shadow Creek Ranch Commercial OA         Simpson AC and Heating LLC              Brightview Landscape SVC
           PO Box 2321                   2626 South Loop West Ste 150                PO Box 31001-2463
      Houston TX 77251-2321                    Houston TX 77054                   Pasadena CA 91110-2463
      Returned undeliverable


          Direct Supply Inc               Firetrol Protection Systems                     HD Supply
             Box 88201                       400 Garden Oaks Blvd                       PO Box 509058
      Milwaukee WI 53288-0201                  Houston TX 77018                    San Diego CA 92150-9058
          Case 19-31485-sgj11 Doc 67 Filed 02/17/21              Entered 02/17/21 11:34:38     Page 20 of 21

      Kirby Restaurant and Supply                    PowerSecure Svc Inc                  Sterling Talent Solutions
         809 South Eastman Rd                     377 Maitland Ave Ste 1010                     PO Box 36482
          Longview TX 75602                       Altamone Springs FL 32701               Newark NJ 07193-6482
                                                                                     Returned undeliverable previously


      Riverstone Commercial POA                      Wasco Products Inc                       Bell Nunnally
         18353 University Blvd                 PO Box 559 85 Spencer Dr Unit A         3232 McKinney Ave Ste 1400
          Sugarland TX 77479                           Wells ME 04090                     Dallas TX 75204-2429


       Hunton Andrews Kurth LLP            Ogletree Deakins Nash Smaok and Stewart      Curtis Group Architects LTD
            PO Box 301276                                 PO Box 89                      5000 Quorum Dr Ste 500
         Dallas TX 75303-1276                         Columbia SC 29202                       Dallas TX 75254



        Cannon and Cannon Inc                 Capital Center Land Condo Assn Inc        Cigna Health and Life Ins Co
          8550 Kingston Pike                  4077 Taminami Tr North Ste D-201                 PO Box 644546
          Knoxville TN 37919                            Naples FL 32502                  Pittsburgh PA 15264-4546



             CAN Insurance                       Dixon Hughes Goodman LLP                   GSI Engineering LLC
     Paragon Asset Recovery Svc Inc               4350 Congress St Ste 900                4503 East 47th St South
            PO Box 6065-02                             PO Box 602828                      Wichita KS 67210-1651
       Hermitage PA 16148-1065                    Charlotte NC 28260-2828


        Monster Worldwide Inc                       O'Brien Architects Inc                Popp Hutcheson PLLC
            PO Box 90364                       5310 Harvest Hill Ste 136 LB 161         1301 South Mopac Ste 430
        Chicago IL 60696-0364                          Dallas TX 75230                       Austin TX 78746



      SAS Architects and Planners                  The Village at Silver Sage                     VMG Health
        630 Dundee Rd STE 110                     6363 Woodway Dr Ste 410                       PO Box 674046
         Northbrook IL 60062                          Houston TX 77057                       Dallas TX 75267-4046



Parkway/Eldridge Rd Prop Owners Assc Inc              Rentokil Steritech                       CMS Legal Dept
         55 Waugh Dr Ste 1111                           PO Box 13848                          7500 Security Blvd
           Houston TX 77007                           Reading PA 19612                       Baltimore MD 21244



         Christopher Maxwell                           John Whiteman                      US Atty Erin Nealy Cox
        CMS Office Gen Counsel                 Missouri Dept Rev, Spec Asst AG             Office of the US Atty
        1301 Young St, Rm 714                      301 W High St, Rm 670                1100 Commerce St, Ste 300
           Dallas TX 75202                        Jefferson City MO 65105                    Dallas TX 75242
                                                      ndtx@dor.mo.gov
                                                                                                   HUD
      Dallas City Secretary's Office               Marc Connelly, Asst AG                   1600 Throckmorton
        1500 Marilla St, Ste 5DS                 Dept State Health Svc Office               Ft Worth TX 76113
             Dallas TX 75201                           1100 W 49th St                     Returned undeliverable
                                                       Austin TX 78756
        Case 19-31485-sgj11 Doc 67 Filed 02/17/21         Entered 02/17/21 11:34:38      Page 21 of 21
       US Office of Atty Gen               TX Workforce Commission              IRS Special Proced - Insolvency
Main Justice Bldg, Room 5111 10th &   TEC Bldg Bankruptcy 101 East 15th St               PO Box 7346
       Constitution Ave NW                      Austin TX 78778                     Philadelphia PA 19101
       Washington DC 20530


            Ken Paxton                  US Dept HHS, Office of the Sec.                   Shaqaz Wilder
          Texas Atty Gen                 200 Independence Ave SW                      200 E 5th Ave, Ste 123
           300 W 15th St                    Washington DC 20201                        Napperville IL 60563
          Austin TX 78701


      Dell Financial Svcs LLC               SHI International Group             Wells Fargo Equip Finance Inc
 One Dell Way, Mail Stop PS2DF-23           111 Old Eagle School Rd             733 Marquette Ave, Ste 700
      Round Rock TX 78682                      Wayne PA 19087                     Minneapolis MN 55402
                                                                                 Returned undeliverable


           Jason Binford                        Steven Kortanek                        Jason Waymire
   TX Atty Gen - BK & Collections          Drinker Biddle & Reath LLP           Williams, Morris & Waymire
      PO Box 12548 - MC 008                  1717 Main St, Ste 5400            4330 S Lee Ste, Bldg 400, Ste A
          Austin TX 78711                       Dallas TX 75201                       Buford, GA 30518
   Jason.binford@oag.state.tx.us           steven.kortanek@dbr.com                 jason@wmwlaw.com

          Laura Fontaine                       Megan Servage                          Robert W Jones
        Hedrick Kring, PLLC                  Hedrick Kring, PLLC                     Holland and Knight
    1700 Pacific Ave, Ste 4650            1700 Pacific Ave, Ste 4650            200 Crescent Court, Ste 1600
         Dallas TX 75201                      Dallas TX 75201                         Dallas TX 75201
     laura@hedrickkring.com               megan@hedrickkring.com                 robert.jones@hklaw.com

           Brian J Smith                     Brent Ryan McIlwain                        Tricia Macaluso
        Holland and Knight                    Holland and Knight               Bryan Cave Leighton Paisner LLP
   200 Crescent Court, Ste 1600          200 Crescent Court, Ste 1600               2200 Ross Ave, Ste 3300
         Dallas TX 75201                       Dallas TX 75201                          Dallas TX 75201
     brian.smith@hklaw.com               Brent.mcilwain@hklaw.com               tricia.macaluso@bclplaw.com

          Matt Warren
         King & Spalding
    1100 Louisiana St Ste 4000
       Houston TX 77002
      mwarren@kslaw.com
